                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                         No. 19-3017-MJ-WJE

CRAIG DEWITT SMITH, JR.

                              Defendant.

                      MOTION TO SEAL COMPLAINT AND AFFIDAVIT

       COMES NOW the United States of America, by and through Timothy A. Garrison, the

United States Attorney for the Western District of Missouri, and moves the Court to seal the

Complaint and Affidavit in the above captioned matter. In support thereof, the Government states

as follows:

       Due to the ongoing nature of this investigation, disclosure of the information contained in

said Complaint and Affidavit could compromise the continuing investigation.

       For the reasons set forth above, the Government moves the Court to seal the Complaint and

Affidavit in the above matter, until such time as the defendant has been arrested.

                                             Respectfully submitted,

                                             Timothy A. Garrison
                                             United States Attorney

                                      By             /S/

                                             Michael S. Oliver
                                             Assistant United States Attorney
                                             Missouri Bar No. 41832




            Case 2:18-cr-04017-BCW Document 2 Filed 04/24/19 Page 1 of 1
